287 S.C. 377 (1985)
339 S.E.2d 109
The STATE, Respondent,
v.
Clifton Joe CAMPBELL, Appellant.
22416
Supreme Court of South Carolina.
Submitted October 10, 1985.
Decided December 9, 1985.
*378 B.O. Thomason, Jr. and William A. Coates of Love, Thornton, Arnold & Thomason, Greenville and S.C. Office of Appellant Defense, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Attys. Gen. Harold M. Coombs, Jr. and Carlisle Roberts, Jr., Columbia and Solicitor William B. Traxler, Jr., Greenville, for respondent.
Submitted Oct. 10, 1985.
Decided Dec. 9, 1985.
Per Curiam:
Appellant was convicted of murder and sentenced to life imprisonment. We affirm.
At trial the State presented evidence that appellant killed Pat Swayngham by dousing him with gasoline and then setting him on fire. In his jury instructions, the trial judge charged that malice may be implied from the use of a deadly substance or material. Appellant argues this charge was erroneous because there is no precedent for a charge on implied malice from the use of a deadly substance.
*379 The implication of malice may arise from the use of a deadly weapon. State v. Elmore, 279 S.C. 417, 308 S.E. (2d) 781 (1983); State v. Mattison, 276 S.C. 235, 277 S.E. (2d) 598 (1981). A deadly weapon is generally defined as "any article, instrument or substance which is likely to produce death or great bodily harm." State v. Sturdivant, 304 N.C. 293, 283 S.E. (2d) 719 (1981); see A.L.I. Model Penal Code and Commentaries § 210.0(4) (1980). Because gasoline could be considered a deadly weapon in this case, the charge was proper. See Everhart v. State, 358 So. (2d) 1058 (Ala. Crim. App. 1978) (fire bomb or "Molotov cocktail" is a deadly weapon); State v. Morgan, 50 Mich. App. 288, 213 N.W. (2d) 276 (1973) (lighter fluid may be a deadly weapon).
Next, appellant contends his statement was erroneously admitted into evidence. Appellant made a statement to police officers when they arrived at his house with an arrest warrant. The officers did not read appellant his Miranda rights. Appellant made an identical statement at the police station after he was given a Miranda warning. Appellant alleges error in the admission of the second statement because he was not given a Miranda warning before the first statement was made.
An initial failure to administer Miranda warnings before a statement is given does not taint a subsequent statement, made after a suspect has been fully advised of and had waived his Miranda rights, when both statements are voluntary. Oregon v. Elstad, ___ U.S. ___, 105 S. Ct. 1285, 84 L.Ed. (2d) 222 (1985); see also In re Christopher W., 285 S.C. 329, 329 S.E. (2d) 769 (S.C. App. 1985). The trial judge found that both of appellant's statements were freely and voluntarily given. This finding is supported by the evidence. The second statement was properly admitted into evidence.
Appellant's remaining exceptions are without merit and are affirmed under Supreme Court Rule 23.
Affirmed.